
	

113 HR 2660 IH: Trauma Relief Access for Universal Medical Assistance Act
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2660
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Rush (for
			 himself, Mr. Ruppersberger,
			 Mr. Enyart,
			 Mr. Nadler, and
			 Mr. Danny K. Davis of Illinois)
			 introduced the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		Making supplemental appropriations for the Department of
		  Health and Human Services for awarding grants to States to promote universal
		  access to trauma care services provided by trauma centers and trauma-related
		  physician specialties.
	
	
		1.Short titleThis Act may be cited as the
			 Trauma Relief Access for Universal
			 Medical Assistance Act.
		2.Supplemental
			 appropriations for trauma service availabilityThere is hereby appropriated to the
			 Department of Health and Human Services, out of any money in the Treasury not
			 otherwise appropriated, for an additional amount for the purpose of carrying
			 out part H of title XII of the Public Health Service Act (42 U.S.C. 300d–81 et
			 seq.; relating to grants to States to promote universal access to trauma care
			 services provided by trauma centers and trauma-related physician specialties),
			 a total of $100,000,000 for the period of fiscal years 2014 through
			 2018.
		
